MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                FILED
regarded as precedent or cited before any                                  Dec 21 2020, 9:02 am

court except for the purpose of establishing                                    CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Bruce P. Clark                                           Dirck H. Stahl
St. John, Indiana                                        L. Katherine Boren
                                                         Evansville, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Smarte Carte, Inc.,                                      December 21, 2020
Appellant/Defendant/Cross-Claim                          Court of Appeals Case No.
Defendant,                                               20A-CT-975
       v.                                                Appeal from the Vanderburgh
                                                         Circuit Court
Simon Property Group, Inc., and                          The Honorable David D. Kiely,
SM Eastland Mall, LLC                                    Trial Court Judge
Appellees/Defendants/Cross-Claim                         Trial Court Cause No.
Plaintiffs.                                              82C01-1104-CT-182



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020                    Page 1 of 20
                                             Case Summary
[1]   Smarte Carte, Inc. (“Smarte Carte”) appeals the trial court’s grant of summary

      judgment to Simon Property Group, Inc. and SM Eastland Mall, LLC

      (collectively, “the Simon Parties”). We affirm.


                                                    Issues
[2]   Smarte Carte raises two issues, which we restate as:


          I.      Whether the trial court properly granted summary judgment to
                  the Simon Parties regarding Smarte Carte’s indemnification of
                  the Simon Parties.

          II.     Whether the trial court properly awarded $45,113.08 in
                  attorney fees to the Simon Parties.

                                                     Facts
[3]   SM Eastland Mall, LLC, owned and operated Eastland Mall in Evansville,

      Indiana. Simon Property Group, Inc., “did not own or operate Eastland Mall

      or SM Eastland Mall, LLC,” but is “the owner of an entity which was the

      general partner in the limited partnership that was the sole member of SM

      Eastland Mall, LLC.” Appellant’s App. Vol. II p. 139. IPC International

      Corporation provided security services at Eastland Mall.


[4]   In January 2009, Smarte Carte entered into a lease agreement with SM

      Eastland Mall (“Lease”) that allowed Smarte Carte to place massage chairs at

      certain locations in the aisles at Eastland Mall. The Lease provided, in relevant

      part:



      Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 2 of 20
        10. Indemnity and Exculpation of Landlord: (a) Tenant shall
        assume liability for and shall indemnify, defend, and hold
        harmless Landlord and any other owners of the Shopping Center,
        (and all their shareholders, partners, directors, related and
        affiliated entities, ground lessors, managers, management
        companies, employees, agents, guests, customers and invitees)
        against and from any and all liabilities, obligations, losses,
        penalties, actions, suits, claims, damages, expenses,
        disbursements (including legal fees and expenses), or costs of any
        kind and nature whatsoever in any way relating to or arising out
        of; (i) any act or omission of Tenant (including without limitation
        the acts or omissions of the Tenant’s officers, directors,
        employees, agents, contractors, invitees, and/or licensees within
        the Shopping Center), (ii) any occurrence which takes place in or
        about the Space or, (iii) any damages to the Space. To the extent
        permitted by applicable law, Tenant’s duty to indemnify
        Landlord under this paragraph will apply regardless of and will
        extend to cover losses caused by either Tenant’s or Landlord’s
        concurrent, comparative, or contributory negligence.


                                             *****


        (e) The indemnification and waivers contained in this paragraph
        10 shall survive expiration or early termination of this Lease.
Id. at 143-44. The Lease also provided:


        28. Attorney’s and Collector’s Fees: If Landlord is required to
        bring or defend any litigation arising out of this Lease, or to
        enforce or defend the provisions hereof, Landlord shall recover
        from Tenant its reasonable attorney’s fees and costs. Tenant
        further agrees to pay all of Landlord’s costs of collection,
        including any collection fees charged by a collection agency, in
        the event of any default hereunder.



Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 3 of 20
Id. at 147.


[5]   On January 18, 2010, John Bush was injured by a needle while sitting in a

      Smarte Carte massage chair at Eastland Mall. 1 The Simon Parties’ claims

      administrator notified Smarte Carte of the incident and demanded that Smarte

      Carte or its insurer “defend and indemnify” the Simon Parties. Id. at 155. On

      June 30, 2010, Smarte Carte’s liability insurer, Zurich American Insurance

      (“Zurich”), agreed to accept the tender of the defense and indemnity of the

      Simon Parties.


[6]   On April 1, 2011, John Bush and Leslie Bush (“the Bushes”) filed a complaint

      against Smarte Carte and IPC International Corporation for negligence related

      to John Bush’s injury from the needle puncture. Smarte Carte’s amended

      answer and affirmative defenses, which was filed in June 2011, provided in

      part: “That the damages and/or injuries alleged to have been incurred by the

      plaintiff were caused in full or in part by non-parties, Simon Property Group,

      Inc. . . . and Shiatsu Plus, Inc. . . .” 2 Id. at 39.


[7]   In December 2011, the Bushes filed a motion to amend their complaint to add

      the Simon Parties and Shiatsu Plus as additional defendants after they were

      named as non-parties by Smarte Carte. Id. at 44. The amended complaint

      alleged, in part, that the defendants, including the Simon Parties, “failed to




      1
          The record does not contain any information regarding the nature of the needle or Bush’s injuries.
      2
          Shiatsu Plus, Inc., apparently manufactured the massage chair at issue here.


      Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020                   Page 4 of 20
       maintain in a proper and safe manner the equipment on which the Plaintiff was

       injured which negligence cause[d] injury to the Plaintiff, John Bush.” 3 Id. at

       181.


[8]    On December 29, 2011, the Simon Parties informed Smarte Carte of the

       complaint against the Simon Parties and again demanded that Smarte Carte

       defend and indemnify the Simon Parties. The Simon Parties also informed

       Smarte Carte that, in the event the Simon Parties were required to obtain local

       counsel to litigate the matter, the Simon Parties would expect Smarte Carte to

       reimburse the Simon Parties for attorney fees and costs. The Simon Parties

       asked for a response by January 13, 2012. 4


[9]    In January 2012, Smarte Carte filed an answer and affirmative defenses to the

       Bushes’ amended complaint and alleged that Smarte Carte “did not have

       control over the area in question sufficient for the creation of a legal duty.”

       Appellant’s App. Vol. II p. 56. Smarte Carte no longer asserted a non-party

       defense regarding the Simon Parties or Shiatsu Plus.


[10]   In March 2012, the Simon Parties filed an answer to the amended complaint

       and a cross-claim against Smarte Carte. In the cross-claim, the Simon Parties

       noted that, after the Simon Parties were added as defendants in the Bushes’




       3
         The amended complaint named the Simon Property Group, Inc., as a defendant. The Bushes later
       requested to amend their amended complaint by inserting SM Eastland Mall, LLC after each place Simon
       Property Group, Inc. d/b/a Eastland Mall appeared in the amended complaint.
       4
           The original letter lists a deadline of January 13, 2011, which is clearly a typographical error.


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020                        Page 5 of 20
       action, Smarte Carte failed to notify the Simon Parties of any intent to defend

       and indemnify the Simon Parties and took no actions to effectuate such a

       defense or indemnity. The Simon Parties alleged that Smarte Carte owed a

       duty to “assume liability for and indemnify, defend, and hold harmless [the

       Simon Parties] . . . .” Id. at 78. Accordingly, the Simon Parties requested

       judgment that Smarte Carte had the duty to defend and indemnify the Simon

       Parties and for a judgment sufficient to reimburse the Simon Parties for

       attorney fees and expenses incurred.


[11]   In June 2012, Smarte Carte’s counsel sent a letter to the Simon Parties

       requesting that Smarte Carte’s counsel also represent the Simon Parties in the

       action. Smarte Carte’s counsel, however, also pointed out that, pursuant to

       Rule 1.7 of the Indiana Rules of Professional Responsibility, a potential conflict

       of interest existed in counsel representing both Smarte Carte and the Simon

       Parties; the dual representation required a consent and conflict waiver by the

       Simon Parties. The Simon Parties refused to waive the conflict of interest, and

       Smarte Carte refused to pay for separate counsel for the Simon Parties.


[12]   In December 2012, Smarte Carte filed an answer and affirmative defenses to the

       cross-claim. Smarte Carte alleged, in part, that Smarte Carte was “not

       responsible or liable for the negligence or willful conduct of” the Simon Parties.
Id. at 111. In July 2017, Smarte Carte also filed its list of witnesses, exhibits,

       and specifications, which included the following contentions:




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 6 of 20
               9. The defendant contends that there was no duty owed by
               Smarte Carte, Inc. to the plaintiffs at the time and place alleged
               in the plaintiff’s Complaint.


               10. The defendant contends that the alleged incident was caused,
               either singularly or jointly, by the actions and/or inactions of the
               plaintiff and/or the employees of the mall and security present at
               the time of the incident. Smarte Carte did not act or fail to act in
               any manner that caused or contributed to cause to the plaintiff’s
               alleged incident nor did Smarte Carte violate any applicable
               regulations, codes or standards relative to this alleged incident.


                                                    *****


               12. The defendant contends that Smarte Carte did not have
               control of the subject area at the time the incident occurred
               sufficient to create a legal duty.


                                                    *****


               18. The defendant contends that the duty for securing and
               inspecting the subject area was the responsibility of the mall
               and/or its security.


       Appellee’s App. Vol. II pp. 8-9.


[13]   In July 2018, the Simon Parties filed a motion for partial summary judgment on

       their cross-claim against Smarte Carte. The Simon Parties requested judgment

       on the issue of liability regarding “the Simon Parties’ right to a defense by

       independent counsel separate from counsel representing Smarte Carte, Smart

       Carte’s obligation to pay for the legal fees so incurred, and Smarte Carte’s


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 7 of 20
       obligation to indemnify the Simon Parties.” Appellant’s App. Vol. II p. 116.

       Smarte Carte filed a response to the Simon Parties’ motion for partial summary

       judgment. Smarte Carte argued that: (1) the Simon Parties did not have the

       right to independent counsel because there was no conflict of interest; and (2)

       the Lease did not require Smarte Carte to indemnify the Simon Parties for the

       Simon Parties’ “own negligence.” Appellant’s App. Vol. III p. 14.


[14]   In March 2019, the Bushes entered into a settlement agreement with Smart

       Carte and the Simon Parties and requested dismissal of their claims with

       prejudice, which the trial court granted. The Simon Parties’ cross-claim against

       Smarte Carte, however, was not settled and remained pending.


[15]   On July 29, 2019, the trial court granted partial summary judgment to the

       Simon Parties. The trial court found:


               1. The Simon Parties were and are entitled to independent
               counsel to defend against Plaintiffs’ claims in this cause, and to
               prosecute the cross-claim against Smarte Carte herein, due to a
               conflict of interest between counsel for Smarte Carte and the
               Simon Parties.


               2. Smarte Carte is obligated to pay for that independent counsel.


               3. The Simon Parties were required to incur additional legal
               expense in prosecuting a cross-claim to compel Smarte Carte to
               provide and pay for such independent counsel, and Smarte Carte
               is obligated under the Lease to pay for those legal fees and
               expenses as well.


       Appellant’s App. Vol. II p. 27. The trial court further ordered:
       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 8 of 20
               [P]artial summary judgment is hereby GRANTED and
               ENTERED in favor of the Simon Parties as to Smarte Carte’s
               liability on the Cross-claim to compensate the Simon Parties for
               all attorney fees and expenses they have incurred in this matter,
               including such fees and expenses incurred in defending against
               the underlying Plaintiffs’ claims and in prosecuting the Simon
               Parties’ crossclaim to enforce the Lease, including all such fees
               and expenses incurred to date and through the date of a final
               judgment herein.
Id. The trial court set the matter for a hearing on the amount of attorney fees to

       be awarded.


[16]   The Simon Parties filed an affidavit and petition for attorney fees. Smarte Carte

       filed a motion to strike and a response to the affidavit and petition for attorney

       fees. Smarte Carte contested the reasonableness and appropriateness of the fees

       requested in the affidavit and petition. After further briefing, on April 1, 2020,

       the trial court: (1) denied Smarte Carte’s motion to strike; (2) found the Simon

       Parties’ “fees and costs submitted to be reasonable”; (3) granted the Simon

       Parties’ fee petition; and (4) entered final judgment for the Simon Parties. Id. at

       30. Accordingly, the trial court awarded the Simon Parties “$42,972.75 in fees

       and $2,140.33 in costs, for a total judgment of $45,113.08” for attorney fees and

       costs. Id. Smart Carte now appeals.


                                                   Analysis
                                      I. Partial Summary Judgment

[17]   Smarte Carte first challenges the trial court’s grant of partial summary judgment

       to the Simon Parties on the Simon Parties’ cross-claim. Summary judgment is

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 9 of 20
       appropriate only when the moving party shows there are no genuine issues of

       material fact for trial and the moving party is entitled to judgment as a matter of

       law. Erie Indem. Co. for Subscribers at Erie Ins. Exch. v. Estate of Harris by Harris, 99
N.E.3d 625, 629 (Ind. 2018); see also Ind. Trial Rule 56(C). Once that showing

       is made, the burden shifts to the nonmoving party to designate appropriate

       evidence to demonstrate the actual existence of a genuine issue of material fact.

       Schoettmer v. Wright, 992 N.E.2d 702, 705-06 (Ind. 2013). When ruling on the

       motion, the trial court construes all evidence and resolves all doubts in favor of

       the non-moving party. Id. at 706. We review the trial court’s ruling on a

       motion for summary judgment de novo, and we take “care to ensure that no

       party is denied his day in court.” Id. “We limit our review to the materials

       designated at the trial level.” Gunderson v. State, Indiana Dep’t of Nat. Res., 90
N.E.3d 1171, 1175 (Ind. 2018), cert. denied, 139 S. Ct. 1167 (2019).


[18]   The parties’ arguments pertain to the Lease’s indemnification clause.

       “‘[I]ndemnification clauses are strictly construed and the intent to indemnify

       must be stated in clear and unequivocal terms.’” BioConvergence, LLC v. Menefee,

       103 N.E.3d 1141, 1169 (Ind. Ct. App. 2018) (quoting Fresh Cut, Inc. v. Fazli, 650
N.E.2d 1126, 1132 (Ind. 1995)), trans. denied. “Indemnity agreements are

       subject to the standard rules and principles of contract construction.” Id. If the

       words of an indemnity agreement are clear and unambiguous, they are to be

       given their plain and ordinary meaning. Symons v. Fish, __ N.E.3d __, __, 2020
WL 5792115, at *6 (Ind. Ct. App. Sept. 29, 2020). We will construe an

       indemnity agreement to cover all losses and damages to which it reasonably

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 10 of 20
       appears the parties intended it to apply. Id. The interpretation of a written

       contract, including an indemnity provision, is a question of law.

       BioConvergence, 103 N.E.3d at 1169. We review questions of law de novo and

       owe no deference to the trial court’s legal conclusions. Id.


                                              A. Sole Negligence

[19]   Smarte Carte argues that, under the Lease, Smarte Carte was not responsible

       for the Simon Parties’ sole negligence. Because the underlying litigation was

       settled and there was no determination of liability or allocation of fault, Smarte

       Carte argues that the Simon Parties could have been solely at fault, and thus,

       the indemnification agreement should not apply. The Simon Parties respond

       that Smarte Carte’s duty to defend is broader than its duty to indemnify.


[20]   The Simon Parties point out that this issue has been addressed in Indiana courts

       in the context of insurance law, which we find persuasive here.


               In Indiana, an insurer’s duty to defend is broader than the duty to
               indemnify. It is the nature of the claim, not its merit, that
               establishes an insurer’s duty to defend. To determine whether an
               insurer has a duty to defend, we compare the underlying factual
               allegations of the complaint with the relevant provisions of the
               insurance policy. The duty to defend is triggered when the
               complaint alleges facts that might fall within the coverage of the
               policy. “Only if there is no possible factual or legal basis on
               which the insurer might be obligated to indemnify will the
               insurer be excused from defending its insured.”


       City of Gary v. Auto-Owners Ins. Co., 116 N.E.3d 1116, 1121 (Ind. Ct. App. 2018)

       (internal citations omitted). We will, thus, compare the underlying factual

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 11 of 20
       allegations of the Bushes’ amended complaint with the relevant provisions of

       the Lease agreement to determine whether the amended complaint alleged facts

       that “might fall within” the indemnity provision. Id.


[21]   Smarte Carte points to the following provision of the Lease: “To the extent

       permitted by applicable law, Tenant’s duty to indemnify Landlord under this

       paragraph will apply regardless of and will extend to cover losses caused by

       either Tenant’s or Landlord’s concurrent, comparative, or contributory

       negligence.” Appellant’s App. Vol. II p. 144. Smarte Carte argues that the

       Lease did not require Smarte Carte to indemnify the Simon Parties for the

       Simon Parties’ sole negligence under the Lease.


[22]   The indemnity provision of the Lease, however, also required Smarte Carte to

       “assume liability for and [ ] indemnify, defend, and hold harmless” the Simon

       Parties “against and from any and all liabilities, obligations, losses, penalties,

       actions, suits, claims, damages, expenses, disbursements (including legal fees and

       expenses), or costs of any kind and nature whatsoever in any way relating to or

       arising out of; (i) any act or omission of [Smarte Carte], (ii) any occurrence

       which takes place in or about the Space or, (iii) any damages to the Space.” Id.

       at 143-44 (emphasis added). This provision of the Lease clearly and

       unambiguously details Smarte Carte’s obligation to the Simon Parties under the

       Lease.


[23]   The Bushes’ amended complaint alleged that John Bush was injured by a

       needle when he sat on Smarte Carte’s massage chair and that the defendants,


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 12 of 20
       including Smarte Carte and the Simon Parties, “failed to maintain in a proper

       and safe manner the equipment on which the Plaintiff was injured which

       negligence cause[d] injury to the Plaintiff, John Bush.” Id. at 181. The

       allegations in the Bushes’ amended complaint do not allege sole negligence of

       the Simon Parties. Rather, the allegations relate to an “occurrence” that took

       “place in or about” the area leased by Smarte Carte. Id. at 144. Accordingly,

       Smarte Carte had a duty to defend the Simon Parties with respect to the Bushes’

       amended complaint as clearly stated in the Lease. The trial court properly

       granted summary judgment to the Simon Parties on this argument.


                                          B. Independent Counsel

[24]   Smarte Carte also argues that the Simon Parties did not have the right to

       independent counsel. The parties rely on Rule 1.7(a) of the Indiana Rules of

       Professional Conduct, which provides:


               Except as provided in paragraph (b), a lawyer shall not represent
               a client if the representation involves a concurrent conflict of
               interest. A concurrent conflict of interest exists if:


                       (1) the representation of one client will be directly adverse
                       to another client; or


                       (2) there is a significant risk that the representation of one
                       or more clients will be materially limited by the lawyer’s
                       responsibilities to another client, a former client or a third
                       person or by a personal interest of the lawyer.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 13 of 20
[25]   “[T]he mere possibility of adverse effect upon exercise of free judgment

       prevents a lawyer from representing clients with opposing interests.” Robertson v.

       Wittenmyer, 736 N.E.2d 804, 809 (Ind. Ct. App. 2000) (citing In re Gerde, 634
N.E.2d 494, 497 (Ind. 1994)). We have held, in the insurance context, that

       where “the interests of the insured and the insurer were in partial conflict, . . .

       the insurer should not defend, but, rather, as here, should reimburse the

       insured’s personal counsel.” Snodgrass v. Baize, 405 N.E.2d 48, 51 (Ind. Ct.

       App. 1980), reh’g denied.


[26]   Both parties rely on Armstrong Cleaners, Inc. v. Erie Ins. Exch., 364 F. Supp. 2d
797 (S.D. Ind. 2005), which addressed a similar issue in the context of an

       insurer’s potential conflict of interest. 5 Armstrong Cleaners held:


                  Whether the potential conflict of interest is sufficient to require
                  the insured’s consent is a question of degree that requires some


       5
           Armstrong Cleaners described the classic conflict of interest situation as follows:
                The classic example in Indiana law is a lawsuit by a person who has been shot and injured by
                the insured. The victim alleges in Count One that the insured shot him intentionally and in the
                alternative in Count Two that the insured shot him negligently. Under a typical liability
                insurance policy, coverage is available for negligent acts but not for intentional acts. The insurer
                therefore would benefit from either a defense verdict or a finding of intentional wrongdoing.
                The insured, on the other hand, would benefit from either a defense verdict or a finding of
                negligence. Absent informed consent of both the insurer and the insured, an attorney trying to
                represent both the insured and the insurer would face an insurmountable conflict of interest. See
                Snodgrass v. Baize, 405 N.E.2d 48, 51 (Ind. App. 1980) (explaining that in such a case, insurer
                should not defend but should reimburse the insured’s personal counsel), citing All-Star Ins. Corp.
                v. Steel Bar, Inc., 324 F.Supp.160, 165 (N.D. Ind. 1971) (in such cases the insurer “must either
                provide an independent attorney to represent the insured, or pay for the cost of defense incurred
                by the insured hiring an attorney of his choice”); accord, Fireman’s Fund Ins. Co. v. Waste
                Management of Wisconsin, Inc., 777 F.2d 366, 368-69 (7th Cir. 1985) (applying Wisconsin law,
                reservation of rights created a conflict of interest where plaintiffs charged Waste Management
                with contaminating groundwater through negligent or intentional acts, and that the equitable
                solution was to allow insured to select counsel “subject to the approval and at the expense of”
                the insurer).
       Armstrong Cleaners, 364 F. Supp. 2d at 806.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020                     Page 14 of 20
               predictions about the course of the representation. If there is a
               reasonable possibility that the manner in which the insured is
               defended could affect the outcome of the insurer’s coverage
               dispute, then the conflict may be sufficient to require the insurer
               to pay for counsel of the insured’s choice. Evaluating that risk
               requires close attention to the details of the underlying litigation.
               The court must then make a reasonable judgment about whether
               there is a significant risk that the attorney selected by the
               insurance company will have the representation of the insureds
               significantly impaired by the attorney’s relationship with the
               insurer.


       Armstrong Cleaners., 364 F. Supp. 2d at 808.


[27]   Here, the trial court concluded that the Simon Parties were entitled to

       independent counsel as a result of the conflict, and we agree. The incident at

       issue here occurred on January 18, 2010, and in June 2010, Smarte Carte’s

       insurer, Zurich, agreed to accept the tender of defense and indemnity of the

       Simon Parties. When the Bushes filed a complaint against Smarte Carte,

       Smarte Carte named the Simon Parties as non-parties at fault in the incident,

       and the Bushes filed an amended complaint adding the Simon Parties as a

       defendant. Smarte Carte squarely created a conflict by alleging the Simon

       Parties were at fault. Although the Simon Parties again demanded that Smarte

       Carte defend and indemnify the Simon Parties, the Simon Parties did not

       receive a response to the demand. Instead, Smarte Carte filed an answer to the

       amended complaint and alleged that it “did not have control over the area in

       question.” Appellant’s App. Vol. II p. 56. In March 2012, the Simon Parties

       then filed a cross-claim against Smarte Carte for indemnification.


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 15 of 20
[28]   In June 2012, Smarte Carte’s counsel sent a letter to the Simon Parties

       regarding Smarte Carte’s counsel representing Simon Parties in the Bushes’

       action. The letter noted a potential conflict of interest, however, and asked the

       Simon Parties to execute a waiver of the conflict. 6 The Simon Parties refused to

       waive the conflict and requested independent counsel, which Smarte Carte

       refused. Smarte Carte’s answer to the cross-claim alleged that it was “not

       responsible or liable for the negligence or willful conduct of” the Simon Parties.
Id. at 111. Even in contentions filed in July 2017, Smarte Carte continued to

       deny that it had control over the area of the incident and attributed liability to

       employees of the mall and/or security personnel.


[29]   Despite the indemnification provisions here, Smarte Carte repeatedly blamed

       the Simon Parties for the incident. Smarte Carte argues that its insurer agreed

       to coverage and would be paying any judgment regardless of “whether or to the

       extent that liability was attributed to Smarte Carte or the Simon Parties.”

       Appellant’s Br. p. 22. This argument is hard to harmonize with Smarte Carte’s

       demand of a waiver of conflict and Smarte Carte’s assertion that the Simon




       6
           Rule 1.7(b) of the Indiana Rules of Professional Conduct provides:

                Notwithstanding the existence of a concurrent conflict of interest under paragraph (a), a lawyer
                may represent a client if:
                (1) the lawyer reasonably believes that the lawyer will be able to provide competent and diligent
                representation to each affected client;
                (2) the representation is not prohibited by law;
                (3) the representation does not involve the assertion of a claim by one client against another
                client represented by the lawyer in the same litigation or other proceeding before a tribunal; and
                (4) each affected client gives informed consent, confirmed in writing.

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020                    Page 16 of 20
       Parties were solely negligent. Under these circumstances, we find Smarte

       Carte’s position disingenuous and easily conclude that counsel’s representation

       of Smarte Carte was “directly adverse” to the Simon Parties or that there was a

       “significant risk” that counsel’s representation of the Simon Parties would have

       been “materially limited by the lawyer’s responsibilities to” Smarte Carte.


[30]   Accordingly, a clear conflict existed here pursuant to Rule 1.7 of the Indiana

       Rules of Professional Conduct, and we find no authority that would have

       required the Simon Parties to waive such a conflict. See, e.g., Bethlehem Steel

       Corp. v. Sercon Corp., 654 N.E.2d 1163, 1170 (Ind. Ct. App. 1995) (“[A] conflict

       of interest is not subject to a motion to compel its waiver.”), trans. denied. The

       trial court properly concluded that the Simon Parties were entitled to

       independent counsel at Smarte Carte’s expense. As such, the trial court

       properly granted the Simon Parties’ motion for summary judgment.


                                 II. Amount of Attorney Fees Awarded

[31]   Next, Smarte Carte challenges the amount of attorney fees awarded by the trial

       court. “We review a trial court’s award of attorney’s fees for an abuse of

       discretion.” River Ridge Dev. Auth. v. Outfront Media, LLC, 146 N.E.3d 906, 912

       (Ind. 2020). “An abuse of discretion occurs when the court’s decision either

       clearly contravenes the logic and effect of the facts and circumstances or

       misinterprets the law.” Id. “To make this determination, we review any

       findings of fact for clear error and any legal conclusions de novo.” Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 17 of 20
                         A. Fees Incurred in Prosecution of the Cross-Claim

[32]   Smarte Carte first argues that the fees awarded were excessive because the fees

       improperly included fees for the prosecution of the cross-claim. The Lease,

       however, provided: “If Landlord is required to bring or defend any litigation

       arising out of this Lease, or to enforce or defend the provisions hereof,

       Landlord shall recover from Tenant its reasonable attorney’s fees and costs.”

       Appellant’s App. Vol. II p. 147. The Simon Parties were attempting to enforce

       the indemnification provision of the Lease. Accordingly, the Simon Parties

       were entitled to recover their reasonable attorney fees and costs for prosecution

       of the cross-claim against Smarte Carte to enforce the indemnification

       provision.


[33]   Further, we noted in BioConvergence that: “An indemnitee, who incurs legal

       expenses through defending an action against him for which he is entitled to

       indemnification, is entitled to recover the expense of creating his defense,

       including reasonable attorney fees.” BioConvergence, 103 N.E.3d at 1170

       (quoting Zebrowski & Assocs., Inc. v. City of Indianapolis, By & Through its Bd. of

       Directors for Utilities of its Dep’t of Pub. Utilities, 457 N.E.2d 259, 264 (Ind. Ct.

       App. 1983)). “[T]he indemnitee may recover attorney fees from the indemnitor

       incurred through an original action which is settled, and also for the cost of

       prosecuting the indemnity clause.” Id. (emphasis added). The trial court’s award

       of attorney fees to the Simon Parties for prosecution of the cross-claim was,

       thus, not an abuse of discretion.



       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 18 of 20
                                              B. Reasonableness

[34]   Smarte Carte also argues that the fees awarded were excessive because the

       evidence failed to demonstrate that the fees were reasonable. “In assessing

       what qualifies as a reasonable fee, trial courts have broad discretion in

       determining a fee award and may consider several factors.” Rainbow Realty

       Grp., Inc. v. Carter, 131 N.E.3d 168, 178 (Ind. 2019). “When evaluating the

       reasonableness of an attorney fee award, the starting point is the hours worked

       and the hourly rate charged.” Himsel v. Indiana Pork Producers Ass’n, 95 N.E.3d
101, 113 (Ind. Ct. App. 2018). “The trial court may consider a number of other

       factors, including the responsibility of the parties in incurring the attorney fees

       and the judge’s personal expertise and knowledge.” Id. “In addition, a court

       may consider the factors listed in Indiana Professional Conduct Rule 1.5(a)

       governing the reasonableness of a fee for disciplinary purposes, but it is not

       required to expressly do so.” Id. at 113-14.


[35]   Smarte Carte first argues that the fees incurred prior to July 2012, when the

       “issue of separate counsel was apparently first asserted”; and the fees incurred

       prior to December 2012, when Smarte Carte filed an answer to the cross-claim,

       should have been excluded. Appellant’s Br. p. 32. The requested fees were first

       incurred beginning in January 2012 after: (1) the Bushes filed their amended

       complaint against the Simon Parties; (2) the Simon Parties again demanded a

       defense and indemnification; and (3) Smarte Carte did not respond to the

       demand. In March 2012, the Simon Parties filed an answer to the Bushes’

       amended complaint and a cross-claim against Smarte Carte. The Lease clearly

       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 19 of 20
       required Smarte Carte to pay the Simon Parties’ attorney fees to enforce Lease

       provisions, including the indemnification provision. That enforcement began in

       January 2012, and the trial court, accordingly, properly awarded attorney fees

       to the Simon Parties beginning in January 2012.


[36]   Next, Smarte Carte argues that the Simon Parties’ attorney fees are

       unreasonable because the initial hourly rate of $230.00 and later at a rate of

       $280.00 per hour is excessive for an insurance case; and “block billing,” which

       Smarte Carte describes as grouping “several tasks” together, is not allowed in

       insurance defense actions. Appellant’s Br. p. 33. The Simon Parties respond

       that “it is unfair to let a breaching insurer nit-pick costs later when it could

       have—had it honored its duty to defend—initially directed the defense in any

       reasonable way it wished.” Thomson Inc. v. Ins. Co. of N. Am., 11 N.E.3d 982,

       1024 (Ind. Ct. App. 2014), trans. denied. We agree. The Simon Parties

       submitted the affidavit of an expert demonstrating the reasonableness of the fees

       submitted, and we cannot say that the trial court abused its discretion by

       granting $45,113.08 in fees and costs.


                                                 Conclusion
[37]   The trial court did not err by granting the Simon Parties’ motion for partial

       summary judgment and awarding $45,113.08 in attorney fees. We affirm.


[38]   Affirmed.


       Kirsch, J., and Pyle, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-CT-975 | December 21, 2020   Page 20 of 20